DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 11/18/2019 are accepted.

Specification
The specification filed on 11/18/2019 is accepted.

Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 04/17/2020.

Claim Objections
Claims 9, 11, 26 and 30 are objected to because of the following informalities:
In claim 9, lines 16-17, “he inference system” should read “the inference system”.
In claim 11, lines 1-2, “The inference system of claim 1The inference system of any one of claims 1-10” should read “The inference system of claim 1”.
In claim 26, line 6, “is be performed” should read “is performed”. 
In claim 30, line 1, “the circuit comprising” should read “the neuron circuit comprising”.
In claim 30, line 2, “an input to receive a data signal” should read “an input circuit/layer to receive a data signal”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9, 13, 21 and claim 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 9, the phrase "e.g."  and the term “etc.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. For the purpose of examination, the cited e.g. and etc. are not considered limiting. See MPEP § 2173.05(d).
Regarding claim 13, the claim recites the limitation “the allowable threshold level” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, claim 13 is interpreted as “the weighting storage elements of the memory reference cell is adjusted based on a desired accuracy level of the inference system”.
Regarding claim 21, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  For the purpose of examination, the cited examples are not considered limiting. See MPEP § 2173.05(d).
Regarding claim 26, the phrase "may be" which constitutes intended use making the functionality following not carry any patentable weight since it never actually has to take place. Claims should be amended to recite more direct and positive language such as "is", "are"," to", or "that".

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 14-15, 21, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Learning Capacitive Weights in Analog CMOS Neural Networks) in view of Aldana Lopez et al. (US Pub. 2019/0095794).
	As per claim 1, Schneider teaches an inference system comprising:
at least one neuron circuit [abstract, “artificial neural networks as analog VLSI circuits differ in their method of synaptic weight storage (digital weights, analog EEPROMs, or capacitive weights)”] arranged to receive at least one data input and at least one weighting signal, the neuron circuit arranged to output a signal [page 1 (209), Col. 2, 1st paragraph, “during the classification of an input pattern, information flows unidirectionally from input to output through the various network layers”; Fig. 1, page 2 (210), Col. 1, 1st paragraph, “the input to the neuron xi is the weighted sum of its inputs 
    PNG
    media_image1.png
    31
    171
    media_image1.png
    Greyscale
”; page 2 (210), Col. 1, 2nd paragraph, “loaded the resulting weights into the synapses in preparation for running the classification task”; page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes]; and 
at least one weighting refresh circuit arranged to retrieve at least one weighting data value from a memory and to output at least one weighting signal for the at least one neuron circuit [page 13 (221), Col. 2, 1st paragraph, “weights will be continually refreshed”; page 2 (210), Col. 1, 1st – 2nd paragraphs, “the weights may be stored as the charge on the floating gate of (analog) EEPROM devices … The weights of the synapses are updated according to a learning algorithm”; page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes … circuitry to compute the weight updates associated with learning is incorporated directly into the synapses … Having learned the training set, the network can be shown novel input patterns and may be expected to produce the appropriate outputs for these patterns”; It can be seen that a circuitry updated the stored weights based on the differences between the outputs generated by the present weights and the desired outputs, and the network receives the new input (including the updated weights) to produce the appropriate outputs], 
wherein the weighting refresh circuit is configured to repeatedly retrieve the at least one weighting data value from the memory at a refresh rate [page 2 (210), Col. 1, 1st – 2nd paragraphs, “the weights may be stored as the charge on the floating gate of (analog) EEPROM devices … The weights of the synapses are updated according to a learning algorithm … Hebbian learning 
    PNG
    media_image2.png
    54
    135
    media_image2.png
    Greyscale
(4), where ϵ is a learning rate parameter”; It can be seen that the weights are updated based on the learning algorithm (equation 4), where ϵ is a learning rate parameter, which indicates how fast the weights are updated (refresh rate), and page 2 (210), Col. 2, 2nd paragraph, “circuitry to compute the weight updates associated with learning is incorporated directly into the synapses … Having learned the training set, the network can be shown novel input patterns and may be expected to produce the appropriate outputs for these patterns”; the updated weights by the circuitry are used to generate the appropriate outputs; page 4 (212), Col. 2, 1st paragraph, “The capacitive weights are updated at 100 ms intervals”; page 3 (211), Col. 1, 1st paragraph, “The voltage on capacitors decays with time in the presence of leakage currents, and the weights must be refreshed … periodically refresh the weights using a repetition of the training data”; page 13 (221), Col. 2, 1st paragraph, “weights will be continually refreshed”].  
Schneider does not explicitly teach
output a signal based on at least the at least one data input and the at least one weighting signal (emphasis added);
the refresh rate is dynamic or adjustable.  
Aldana Lopez teaches
output a signal based on at least the at least one data input and the at least one weighting signal [paragraph 0010, “Neural networks operate using neurons arranged into layers that pass data from an input layer to an output layer, applying weighting values to the data along the way. Such weighting values are determined during a training process”; paragraph 0034, “neural network weighting parameters that are used by the neural network processor 205 to process inputs for generation of one or more outputs”];
the refresh rate is dynamic or adjustable [paragraph 0034, “neural network parameter memory 215 stores neural network weighting parameters that are used by the neural network processor 205 to process inputs for generation of one or more outputs”; abstract, “a neural network trainer to determine an amount of training error … A learning rate determiner is to calculate a learning rate … the neural network trainer to update weighting parameters of the neural network based on the learning rate”; paragraphs 0014-0015, “the learning rate may change (e.g., be dynamic) between iterations … the learning rate is dynamic”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is dynamic of Aldana Lopez. Doing so would help training the neural network and updating the neural network parameters stored in the memory using the calculated learning rate, ensuring that the learning rate is not too large, which could result in training instability (Aldana Lopez, 0039 and 0045).

As per claim 7, Schneider and Aldana Lopez teach the inference system of claim 1.
Aldana Lopez further teaches
the refresh rate is adjustable based on one or more of: 
a voltage or current level of a power supply associated with the inference system; 
a power supply source of a device incorporating the inference system; or 
a power mode of a device incorporating the inference system; 
operational parameters of the inference system; and 
operational temperature of the inference system.  
[paragraph 0038, “the selection of the tuning parameters is performed … Once selected, the tuning parameters are stored in the tuning parameter memory 250 such that they can be used by the example learning rate determiner”; paragraph 0039, “the training is performed based on the learning rate, which may change from one epoch to the next based on the error encountered in the prior epoch”; paragraph 0045, “If the example learning rate is greater than the learning rate threshold, the example learning rate determiner 240 sets the learning rate to the threshold learning rate”; paragraph 0077, “calculate a learning rate based on the gradient descent value and a selected number of epochs”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is adjustable based on operational parameters of Aldana Lopez. Doing so would help training the neural network and updating the neural network parameters stored in the memory using the calculated learning rate, ensuring that the learning rate is not too large, which could result in training instability (Aldana Lopez, 0039 and 0045).

As per claim 14, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
a refresh operation may be triggered based on a calculation cycle, or as an on-demand refreshing of system memory [page 3 (211), Col. 1, 1st paragraph, “The voltage on capacitors decays with time in the presence of leakage currents, and the weights must be refreshed … periodically refresh the weights using a repetition of the training data”].  

As per claim 15, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
the inference system is operable to perform a calibration operation, wherein the data inputs for the at least one neuron circuit are set to known input values and the output of the at least one neuron circuit is compared to an expected output value, and wherein if the output is different to theATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00(AComp Acc Refresh)5expected output value a weighting storage element refresh with a modified weighting signal value is performed [page 1 (209), Col. 2, 1st paragraph, “during the classification of an input pattern, information flows unidirectionally from input to output through the various network layers”; Fig. 1, page 2 (210), Col. 1, 1st paragraph, “the input to the neuron xi is the weighted sum of its inputs 
    PNG
    media_image1.png
    31
    171
    media_image1.png
    Greyscale
”; page 2 (210), Col. 1, 2nd paragraph, “loaded the resulting weights into the synapses in preparation for running the classification task”; page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes … circuitry to compute the weight updates associated with learning is incorporated directly into the synapses … Having learned the training set, the network can be shown novel input patterns and may be expected to produce the appropriate outputs for these patterns”].  

As per claim 21, Schneider and Aldana Lopez teach the inference system of claim 1.
Aldana Lopez further teaches
the inference system is configured to generate an output based on a received input signal [paragraph 0034, “neural network parameter memory 215 stores neural network weighting parameters that are used by the neural network processor 205 to process inputs for generation of one or more outputs”], wherein the refresh rate is adjustable based on the characteristics of the received input signal, for example the signal-to-noise ratio of the received input signal; the amplitude level of the received input signal; or any other suitable quality metric of the received input signal [abstract, “a neural network trainer to determine an amount of training error … A learning rate determiner is to calculate a learning rate”; paragraphs 0014-0015, “the learning rate may change (e.g., be dynamic) between iterations … the learning rate is dynamic”; paragraph 0044, “the calculation of the learning rate by the example learning rate determiner is performed using the tuning parameters stored in the tuning parameter memory 250”; paragraph 0052, “neural network processor 205 receives input values via the input interface 210. (Block 320). Using the neural network parameters stored in the neural network parameter memory 215, the example neural network processor 205 analyzes the input values to generate output values”; paragraph 0062, “trains the neural network and updates the neural network parameters stored in the example neural network parameter memory”; It can be seen that the tuning parameters are data input to the neural network, and are utilized by the neural network processor to generate the output, therefore, the learning rate is calculated based on the input data, and when the tuning parameters are updated, the learning rate which calculated based on the tuning parameters are adjusted].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is adjustable based on the characteristics of the received input signal of Aldana Lopez. Doing so would help updating the neural network parameters stored in the memory using the calculated learning rate, ensuring that the learning rate is not too large, which could result in training instability (Aldana Lopez, 0039 and 0045).

As per claim 23, Schneider and Aldana Lopez teach the inference system of claim 1.
Aldana Lopez further teaches
the refresh rate is adjustable based on the magnitude of the weighting factor corresponding to the weighting storage element to be refreshed [paragraph 0044, “the calculation of the learning rate by the example learning rate determiner is performed using the tuning parameters stored in the tuning parameter memory 250”; paragraph 0038, “the values of the tuning parameters are calculated for those selected values of Mmaxh· If, for example, the desired number of epochs was 500, Mmaxh can be selected to be 5.00127 (with parameters α=0.173; β=0.28; p=0.9; q=8; and k=0.5), and h can be set to 0.010003, to result in an Mmax of approximately 500”; Table 1 shows different set of values of the tuning parameters, while, the learning rate is calculated based on the tuning parameters, therefore, the learning rated is updated with different set of values of the tuning parameters].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is adjustable based on the magnitude of the weighting factor of Aldana Lopez. Doing so would help ensuring that the learning rate is not too large, which could result in training instability (Aldana Lopez, 0039 and 0045).

As per claim 28, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
the at least one neuron circuit comprises compensation circuitry for compensating for any variation in the at least one weighting signal between refresh operations [abstract, “Synaptic weights may be refreshed by periodic rehearsal on the training data, which compensates for temperature drift”; page 2 (210), Col. 2, last paragraph – page 3 (211) 1st paragraph, “Weight updating of capacitors employs relatively simple analog circuitry … The voltage on capacitors decays with time in the presence of leakage currents, and the weights must be refreshed … periodically refresh the weights … This has the added benefit of compensating for drifts in the analog circuitry due for example to temperature changes”].  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. and further in view of Wu et al. (US Pub. 2018/0322391).
As per claim 9, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider and Aldana Lopez do not teach
the refresh rate is adjusted based on one or more of the following: 
a voice activity detection module (VAD) indicating the presence of speech in received audio; 
a voice keyword detection module (VKD) indicating the presence of a keyword or wake-word in received audio; 
a speaker identification or verification module indicating the identity or authorisation of a speaker of the received audio;  ATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00 (AComp Acc Refresh) 4 
a command recognition module arranged to recognise commands present in speech in the received audio; 
an audio quality metrics module arranged to determine at least one indication of the signal quality of the received audio, e.g., signal-to-noise level, signal amplitude, bandwidth metrics, etc.; 
an acoustic environment determination module arranged to determine at least one indication of the user's environment; and 
a signal indicative of a user interaction with an electronic device incorporating he inference system.
Wu teaches
the refresh rate is adjusted based on one or more of the following: 
a voice activity detection module (VAD) indicating the presence of speech in received audio; 
a voice keyword detection module (VKD) indicating the presence of a keyword or wake-word in received audio; 
a speaker identification or verification module indicating the identity or authorisation of a speaker of the received audio;  ATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00 (AComp Acc Refresh) 4 
a command recognition module arranged to recognise commands present in speech in the received audio; 
an audio quality metrics module arranged to determine at least one indication of the signal quality of the received audio, e.g., signal-to-noise level, signal amplitude, bandwidth metrics, etc.; 
an acoustic environment determination module arranged to determine at least one indication of the user's environment; and 
a signal indicative of a user interaction with an electronic device incorporating he inference system [paragraph 0102, “methods for adjusting weight update”; paragraph 0119, “The user can provide input by inputting a hyperparameter (user interaction with an electronic device) … The system obtains the scale factor S from the hyperparameter … the user may be asked to input a different scaling factor S via a hyperparameter”; paragraph 0145, “hyperparameter that the user inputs to define for example learning rate (the user modifying the learning rate hyperparameter)”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is adjusted based on user interaction with an electronic device incorporating he inference system of Wu. Doing so would help the system to perform a forward propagation through the network to compute a loss value (Wu, 0119).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. and further in view of Shau (US Pub. 2012/0243299).
As per claim 11, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider and Aldana Lopez do not teach
the refresh rate is adjusted based on the output of a memory reference cell.  
Shau teaches
the refresh rate is adjusted based on the output of a memory reference cell [paragraph 0003, “measuring refresh rate related parameters of DRAM memory cells as indicator to adjust DRAM refresh rates”; paragraph 0009, “measuring charge retention properties of reference cell(s) and outputting electrical signal (s) used for adjusting the refresh rates”; paragraph 0013, “continue to measure reference cells, and the refresh rate of DRAM memory cells are adjust according to the outputs of reference cell measurements”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the refresh rate is adjusted based on the output of a memory reference cell of Shau. Doing so would help improving refresh power efficiency of dynamic random access memory devices (Shau, abstract).

As per claim 12, Schneider, Aldana Lopez and Shau teach the inference system of claim 11.
Shau further teaches
the inference system comprises at least one memory reference cell [Fig. 1], the memory reference cell arranged to receive a weighting signal from a weighting circuit, the weighting signal stored in the memory reference cell [paragraph 0009, “measuring charge retention properties of reference cell(s)”; paragraph 0011, “measure the leakage current (Irt) of the storage node (Nr) in a reference cell … measure the voltage (Ver) of the storage node (Nr) in a reference cell”; paragraph 0018, “measure the voltage(s) on the capacitor(s) in the reference cell(s)”; It can be seen the weighting signal is received and stored in the memory cell], 
wherein the memory reference cell is configured to monitor the level of the stored weighting signal [paragraph 0011, “measure the leakage current (Irt) of the storage node (Nr) in a reference cell … measure the voltage (Ver) of the storage node (Nr) in a reference cell”; paragraph 0018, “measure the voltage(s) on the capacitor(s) in the reference cell(s)”; paragraph 0009, “measuring charge retention properties of reference cell(s) and outputting electrical signal (s) used for adjusting the refresh rates”], and wherein the memory reference cell is arranged to trigger a refresh of the weighting storage elements for at least a portion of the inference system if the monitored level passes a threshold value [paragraph 0010, “electrical charges may leak through the select transistor … electrical charges may leak away through defects in the insulator layer of the storage capacitor, leak away due to junction leakage current, or disturbed by activities of nearby memory cells … It is therefore necessary to refresh DRAM memory cells before the lost of electrical charges in the storage capacitor is enough to cause false data reading”; It can be seen that the refresh is triggered when the lost of electrical charges (level) pass a threshold value which causes false data reading].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the memory reference cell monitors the level of the stored weighting signal, and triggers a refresh of the weighting storage elements for at least a portion of the inference system if the monitored level passes a threshold value of Shau. Doing so would help improving refresh power efficiency of dynamic random access memory devices (Shau, abstract).

As per claim 13, Schneider, Aldana Lopez and Shau teach the inference system of claim 12.
Shau further teaches
the allowable threshold level of the memory reference cell is adjusted based on a desired accuracy level of the inference system [paragraph 0010, “electrical charges may leak through the select transistor … electrical charges may leak away through defects in the insulator layer of the storage capacitor, leak away due to junction leakage current, or disturbed by activities of nearby memory cells … It is therefore necessary to refresh DRAM memory cells before the lost of electrical charges in the storage capacitor is enough to cause false data reading”; It can be seen that the refresh is triggered when the lost of electrical charges (level) pass a threshold value which causes false data reading (where causing false data reading indicating the desired accuracy level of the system is not met)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the memory reference cell is adjusted based on a desired accuracy level of the inference system of Shau. Doing so would help improving refresh power efficiency of dynamic random access memory devices (Shau, abstract).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. and further in view of Repici (US Patent 7,904,398).
As per claim 17, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
the inference system comprises a plurality of weighting storage elements [page 2 (210), Col. 1, 3rd paragraph, “the weights may be stored as the charge on the floating gate of (analog) EEPROM devices”];
Schneider and Aldana Lopez do not teach
the different weighting storage elements are refreshed at different refresh rates.
Repici teaches
the different weighting storage elements are refreshed at different refresh rates [Col. 20, lines 21-28, “the neuron may comprise a different learning algorithm and learning rate for each of the weights associated with a given synapse … there are three weights for each of synapses 206-1, 206-2, and 206-3. Each weight has its own weight adjustment means 214, 214b, and 214c comprised of a learning algorithm, a learning rate”]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the process of refreshing different weights at different refresh rates of Repici. Doing so would help determining how much to adjust each individual weight that it trains (Repici, Col. 20, lines 32-33).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. and further in view of Nishida (US Patent (5,331,422).
As per claim 18, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
the inference system comprises a plurality of neuron circuits having at least one associated weighting refresh element, wherein the plurality of neuron circuits are arranged in sets comprising one or more neuron circuits [Fig. 1, page 1 (209), Col. 2, 2nd paragraph, “the circles are the artificial neurons, which in analog circuits … The arrows between the neurons represent weighted connections or synapses”]; 
Schneider and Aldana Lopez do not teach
each set of each neuron circuits is provided with a separate weighting refresh circuit.  
Nishida teaches
each set of each neuron circuits is provided with a separate weighting refresh circuit [Col. 14, lines 6-11, “FIG. 16 is a block diagram of weight updating circuit 129 for updating the weight … Each neuron 131 of intermediate layer 132 is provided with one weight updating circuit 129”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include each set of each neuron circuits is provided with a separate weighting refresh circuit of Nishida. Doing so would help recalculating and updating each weight within the neuron circuit (Nishida, Col. 8, lines 7-8).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. and further in view of Lal et al. (US Pub. 2014/0355381).  
As per claim 25, Schneider and Aldana Lopez teach the inference system of claim 1.
Schneider further teaches
the weighting refresh circuit receive a weighting data value from a memory storage [abstract, “artificial neural networks as analog VLSI circuits differ in their method of synaptic weight storage (digital weights, analog EEPROMs, or capacitive weights)”; page 2 (210), Col. 1, 1st – 2nd paragraphs, “the weights may be stored as the charge on the floating gate of (analog) EEPROM devices … The weights of the synapses are updated according to a learning algorithm”; page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes … circuitry to compute the weight updates associated with learning is incorporated directly into the synapses … Having learned the training set, the network can be shown novel input patterns and may be expected to produce the appropriate outputs for these patterns”];
Schneider and Aldana Lopez do not teach
the weighting refresh circuit comprises a digital-to-analog converter (DAC) which is configured to receive a weighting data value from a digital memory storage, and to convert the digital weighting data value to an analog weighting current output of the weighting refresh circuit.  
Lal teaches
the weighting refresh circuit comprises a digital-to-analog converter (DAC) which is configured to receive a weighting data value from a digital memory storage, and to convert the digital weighting data value to an analog weighting current output of the weighting refresh circuit [Fig. 14, paragraph 0190, “the weights are digitally stored in floating point representation in SRAM memory 1406. CMOS D/A converter 1408 in FIG. 14B can convert the digitally stored weights to analog weights which are then written into the capacitors (e.g., capacitor bank 1410) representing the weights in the structure … that weights are continuously updated to generate analog weights, which resembles an analog DRAM cell”].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include a digital-to-analog converter (DAC) which is configured to receive a weighting data value from a digital memory storage, and to convert the digital weighting data value to an analog of Lal. Doing so would help continuously updating the weights to generate analog weights, which resembles an analog DRAM cell (Lal, 0190).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Aldana Lopez et al. in view of Lal et al. and further in view of Heliot et al. (US Pub. 2013/0144821).
As per claim 26, Schneider, Aldana Lopez and Lal teach the inference system of claim 25.
Lal teaches
the DAC is selectively coupled with a plurality of weighting storage elements [Fig. 14], wherein the DAC is configured to output respective analog weighting currents which may be used to provide respective weighting signals to refresh each of the plurality of weighting storage elements [Fig. 14, paragraph 0190, “the weights are digitally stored in floating point representation in SRAM memory 1406. CMOS D/A converter 1408 in FIG. 14B can convert the digitally stored weights to analog weights which are then written into the capacitors (e.g., capacitor bank 1410) representing the weights in the structure … that weights are continuously updated to generate analog weights, which resembles an analog DRAM cell”];
Schneider, Aldana Lopez and Lal do not teach
theATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00(AComp Acc Refresh)6refresh of the respective weighting storage elements of the plurality by respective weighting signals is be performed at different times by the same DAC.  
Heliot teaches
theATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00(AComp Acc Refresh)6refresh of the respective weighting storage elements of the plurality by respective weighting signals is be performed at different times by the same DAC [paragraph 0007, “the controller sends the synaptic weights to a digital-to-analogue converter DAC which establishes analogue levels as a function of each synaptic weight”; paragraph 0009, “The synaptic weight Pds is contained in digital form in the memory MEM … The digital-to-analogue converter converts this digital weight into an analogue current value”; paragraph 0030, “the converter being able to convert only one synaptic weight at a time”; Since Schneider (as modified) teaches the weights are digitally stored in SRAM memory, and CMOS D/A converter converts multiple digitally stored weights to analog weights, the weights are continuously updated (Lal, Fig. 14, paragraph 0190), and Heliot teaches the A/D converter convert each weight at a time, thus the update of multiple weight elements is performed at different times, and therefore, the combination of Schneider (as modified) and Heliot read on the above limitation].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include theATTORNEY DOCKETPATENT APPLICATION 141841.01313-P3645US00(AComp Acc Refresh)6refresh of the weighting storage elements is performed one at the time by the same DAC of Heliot. Doing so would help establishing analogue levels as a function of each synaptic weight (Heliot, 0007). 

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. (US Pub. 2016/0379110) in view of Pettersen et al. (US Pub. 2008/0252367).
As per claim 30, Eleftheriou teaches a neuron circuit for inference [abstract, neuron circuit], the circuit comprising: 
an input to receive a data signal representative of a data input for the neuron circuit [Figs 6 and 9, paragraph 0032, a neuron circuit 10 includes an input terminal 22 to receive neuron input signals from neuron input 11”]; 
a controlled current source arranged to output onto an accumulation node [Figs 6 and 9, paragraph 0027, “electrical current flowing through PCM cell” onto the accumulation node which comprising voltage Vm, where, electrical current is from a current source] a weighting current dependent on the voltage on a control node, via a first switch controlled by the data signal [Fig. 9, paragraph 0036, “Circuit components corresponding to those of FIG. 6 are again indicated by like references” Fig. 9 shows switch S3 (first switch) connects the first input terminal 52 which receives the neuron input signals, a PCM cell, the node comprising voltage Vm is an accumulation node which accumulating voltage from the input, and switch S3 may connect to terminal 53 (when Vm > Vth) based on the control signal from the comparator 41 (which comprises a control node)”; It can be seen that the comparator (control node) comprises a threshold voltage Vth (voltage of the control node), and when the input voltage causes the voltage Vm > Vth, the control signal is generated to disconnect the switch S3 to terminal 52 to stop receiving input voltage (input voltage dependent on the voltage on a control node)];
a weighting storage element connected to the control node [Fig. 9, capacitor C connects to the control node (comparator 41)];
a second switch periodically closed to connect the weighting storage element to a weighting signal source and opened to isolate the weighting storage element [Figs 6 and 9 show the switch S1 (second switch) closes to connect the input voltage source to the capacitor C, and opens to disconnect the input voltage to the capacitor C].  
Eleftheriou does not teach
a second switch periodically closed to connect the weighting storage element to a weighting signal source and opened to isolate the weighting storage element (emphasis added).
Pettersen teaches 
a switch periodically closed to connect the weighting storage element to a weighting signal source and opened to isolate the weighting storage element [Fig. 1, paragraph 0030, “the sampled reference needs to be periodically refreshed. Thus, in operation mode 2, switch S1 will close periodically to resample the reference voltage at node 16”; It can be seen that switch S1 is periodically closed to connect the input to the capacitor C1, and opened to disconnect the input to the capacitor. Since Eleftheriou teaches a switch (the second switch) closes to connect the input voltage source to the capacitor C, opens to disconnect the input voltage to the capacitor C, and Pettersen teaches the switch S1 is closed periodically, therefore, the combination of Eleftheriou and Pettersen read on the above claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuron circuit of Eleftheriou to include a switch periodically closed to connect the weighting storage element to an input and opened to isolate the weighting storage element of Pettersen. Doing so would help periodically refresh the reference voltage due to leakage currents overtime (Pettersen, 0030).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. in view of Pettersen et al. and further in view of Schneider et al. (Learning Capacitive Weights in Analog CMOS Neural Networks).
As per claim 35, Eleftheriou and Pettersen teach the neuron circuit of claim 30.
Eleftheriou and Pettersen do not teach
compensation circuitry for compensating for any change in the value of the weighting current.
Schneider teaches
compensation circuitry for compensating for any change in the value of the weighting current [abstract, “Synaptic weights may be refreshed by periodic rehearsal on the training data, which compensates for temperature drift”; page 2 (210), Col. 2, last paragraph – page 3 (211) 1st paragraph, “Weight updating of capacitors employs relatively simple analog circuitry … The voltage on capacitors decays with time in the presence of leakage currents, and the weights must be refreshed … periodically refresh the weights … This has the added benefit of compensating for drifts in the analog circuitry due for example to temperature changes”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuron circuit of Eleftheriou to include compensation circuitry for compensating for any change in the value of the weighting current of Schneider. Doing so would help minimizing the effects of charge injection during switching operations (Schneider, page 13 (221), Col.2, lines 7-9).

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. in view of Pettersen et al. in view of Schneider et al. and further in view of Shau (US Pub. 2012/0243299).
As per claim 36, Eleftheriou, Pettersen and Schneider teach the neuron circuit of claim 35.
Eleftheriou, Pettersen and Schneider do not teach
the compensation circuitry is configured to receive a reference current and, based on the reference current, to control at least one of: 
a conversion gain of a controller for controlling the first switch based on the data signal;
a value of capacitance coupled to the accumulation node; 
a conversion gain of a converter for generating an output signal based on current supplied to the accumulation node; and 
a digital gain applied to a digital output signal from a converter for generating an output signal based on current supplied to the accumulation node.  
Shau teaches 
the compensation circuitry is configured to receive a reference current and, based on the reference current, to control at least one of: 
a conversion gain of a controller for controlling the first switch based on the data signal;
a value of capacitance coupled to the accumulation node; 
a conversion gain of a converter for generating an output signal based on current supplied to the accumulation node; and 
a digital gain applied to a digital output signal from a converter for generating an output signal based on current supplied to the accumulation node.  
[Fig. 2b, paragraph 0011 discloses a voltage Vcr which is the reference voltage of the capacitor Cr (from the reference cell) is compared with the reference voltage threshold Vref, and output (Vrt) can be used as an indicator for adjusting DRAM refresh rates which indicating how fast the DRAM cell is refreshed, and paragraph 0010, “the data stored in a DRAM memory cell (100) is represented by the electrical charges stored in its storage capacitor (Cs). Electrical charges in the DRAM memory cell may leak away due to many possible mechanisms … It is therefore necessary to refresh DRAM memory cells before the lost of electrical charges in the storage capacitor is enough to cause false data reading”; Since Schneider teaches the compensation circuitry for refreshing the voltage on capacitor based on leakage current (page 2 (210), Col. 2, last paragraph – page 3 (211) 1st paragraph), while Shau teaches the voltage on capacitor is refreshed by comparing the received reference voltage Vcr with the reference voltage threshold Vref, and Eleftheriou teaches the capacitor coupled to the accumulation node (Fig. 9), therefore, the combination of Eleftheriou (as modified) and Shau read on the claim limitation].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuron circuit of Eleftheriou to include the compensation circuitry is configured to receive a reference current and, based on the reference current, to control a value of capacitance coupled to the accumulation node of Shau. Doing so would help refreshing DRAM memory cells before the lost of electrical charges in the storage capacitor is enough to cause false data reading (Shau, 0010).

As per claim 37, Eleftheriou, Pettersen, Schneider and Shau teach the neuron circuit of claim 36.
Shau further teaches
the reference current is received from a matched reference cell comprising a reference controlled current source a weighting storage element [Fig 1, paragraph 0009, “memory cells (100), reference cell (101) … A typical DRAM memory cell (100) comprises one transistor (Mc) and one storage capacitor (Cs); the gate of the transistor (Mc) is connected to a word line (WL), the drain of the transistor is connected to a bit line (BL), and the source of the transistor is connected to the storage capacitor (Cs). The structures of a reference cell (101) are typically manufactured to be very similar to a typical DRAM memory cell. The exemplary reference cell (101) shown in FIG. 1(a) is placed near the DRAM memory cells, and it has the same structures as a typical DRAM memory cell (100). This reference cell (101) comprises one transistor (Mr) and one storage capacitor (Cr); the gate of the transistor (Mr) is connected to a word line (WLr), the drain of the transistor is connected to a bit line (BLr), and the source of the transistor is connected to the capacitor (Cr)”; Fig. 2, paragraph 0011 discloses a matched reference cell 201, and the reference voltage Vcr is received from the matched reference cell to compare with Vref].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuron circuit of Eleftheriou to include the reference current is received from a matched reference cell comprising a reference controlled current source and a weighting storage element of Shau. Doing so would help comparing the received reference voltage with the reference voltage threshold, and using the output to refresh DRAM memory cells before the lost of electrical charges in the storage capacitor is enough to cause false data reading (Shau, 0010-0011).

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Eleftheriou et al. in view of Pettersen et al. in view of Schneider et al. in view of Shau and further in view of Oh et al. (US Pub. 2018/0211165).
As per claim 38, Eleftheriou, Pettersen, Schneider and Shau teach the neuron circuit of claim 36.
Eleftheriou teaches
controlled current source for outputting a respective weighting current onto the accumulation node [Figs 6 and 9, paragraph 0027, “electrical current flowing through PCM cell” onto the accumulation node which comprising voltage Vm, where, electrical current is from a current source; Fig. 9 shows switch S3 (first switch) connects the first input terminal 52 which receives the neuron input signals, a PCM cell, the node comprising voltage Vm is an accumulation node which accumulating voltage from the input];
Eleftheriou, Pettersen, Schneider and Shau do not teach
said controlled current source is one of a plurality of controlled current sources, each controlled current source for outputting a respective weighting current onto the accumulation node, via respective first switches controlled by respective data signal, each controlled current source having a respective weighting storage element connected to the respective control node; wherein the reference current is formed from a combination of said weighting currents.  
Oh teaches
said controlled current source is one of a plurality of controlled current sources [Fig. 7, current sources CS1 and current sources SCS1 to SCSn], each controlled current source for outputting a respective weighting current onto the accumulation node, via respective first switches [Fig. 7, switches SW1 and SSW1 to SSWn] controlled by respective data signal [Fig. 7, paragraph 0076, “In addition to a current (generated by CS1) provided by default to the synapse circuit 11, at least part of the plurality of auxiliary current sources SCS1 to SCSn is provided, so that the magnitude of a current I1 output from the synapse circuit 11 may increase or decrease”], each controlled current source having a respective weighting storage element connected to the respective control node [Fig. 3, paragraph 0051 disclose multiple synapse circuits (the synapse circuits 11 to n1 which comprise current sources CS1 and current sources SCS1 to SCSn) including the first synapse circuit 11 having switch SW1 … the n1 synapse circuit having switch SWn; Fig. 4 shows each switch SW1 to SWn connects to the capacitors C1 to Cn respectively]; wherein the reference current is formed from a combination of said weighting currents [Fig. 7, paragraph 0076, “In addition to a current (generated by CS1) provided by default to the synapse circuit 11, at least part of the plurality of auxiliary current sources SCS1 to SCSn is provided, so that the magnitude of a current I1 output from the synapse circuit 11 may increase or decrease”; Fig. 3 shows the sum of the currents I1 + I2 … + In].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the neuron circuit of Eleftheriou to include multiple current sources, each outputting a respective weighting current onto the accumulation node, via respective first switches, and each having a respective weighting storage element connected to the respective control node, wherein the reference current is formed from a combination of said weighting currents of Oh. Doing so would help adjusting a magnitude of a current generated by each of the synapse circuits on the basis of the control signal current source (Oh, 0071).

Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (Learning Capacitive Weights in Analog CMOS Neural Networks) in view of Wu et al. (US Pub. 2018/0322391).
As per claim 39, Schneider teaches an inference system comprising:
at least one neuron circuit comprising at least one synapse [abstract, “artificial neural networks as analog VLSI circuits differ in their method of synaptic weight storage (digital weights, analog EEPROMs, or capacitive weights)”], said synapse arranged to: 	
receive a weighting signal corresponding to a synapse weighting factor [Fig. 1, page 2 (210), Col. 1, 1st paragraph, “the input to the neuron xi is the weighted sum of its inputs 
    PNG
    media_image1.png
    31
    171
    media_image1.png
    Greyscale
”; page 2 (210), Col. 1, 2nd paragraph, “loaded the resulting weights into the synapses in preparation for running the classification task”]; 
receive a data input signal [Fig. 1, page 2 (210), Col. 1, 1st paragraph, “the input to the neuron xi is the weighted sum of its inputs 
    PNG
    media_image1.png
    31
    171
    media_image1.png
    Greyscale
”;]; and 
output a synapse output signal [page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes];
and wherein the inference system further comprises: 
at least one accuracy control input, to adjust an accuracy level of the synapse weighted output [page 13 (221), Col. 2, 1st paragraph, “weights will be continually refreshed”; page 2 (210), Col. 1, 1st – 2nd paragraphs, “the weights may be stored as the charge on the floating gate of (analog) EEPROM devices … The weights of the synapses are updated according to a learning algorithm”; page 2 (210), Col. 2, 1st – 2nd paragraphs, “The differences between the outputs generated by the present weights and the desired outputs indicated by the training patterns is then used to derive the required weight changes … circuitry to compute the weight updates associated with learning is incorporated directly into the synapses … Having learned the training set, the network can be shown novel input patterns and may be expected to produce the appropriate outputs for these patterns”; It can be seen that a circuitry updated the stored weights based on the differences between the outputs generated by the present weights and the desired outputs, and the network receives the new input (including the updated weights) to produce the appropriate outputs].  
Schneider does not explicitly teach
output a synapse output signal based on the product of the data input signal and the synapse weighting factor (emphasis added); 
Wu teaches
output a synapse output signal based on the product of the data input signal and the synapse weighting factor [paragraph 0033, “artificial neuron 100 multiplies input values (x.sub.0, x.sub.1, x.sub.2, . . .  x.sub.n) with weights (w.sub.0, w.sub.1, w.sub.2, . . . , w.sub.n), and sums the products to produce outputs”]; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include output a synapse output signal based on the product of the data input signal and the synapse weighting factor of Wu. Doing so would help adjusting the weights to minimize the error which causes when comparing the network output with the desired output (Wu, 0040).

Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Wu et al. and further in view of Lal et al. (US Pub. 2014/0355381).  
As per claim 45, Schneider and Wu teach the inference system of claim 39.
Schneider and Wu do not explicitly teach
the accuracy level is adjusted by adjustment of the operation of data conversion or activation function performed in neurons of the inference system.   
Lal teaches
the accuracy level is adjusted by adjustment of the operation of data conversion or activation function performed in neurons of the inference system [Fig. 14, paragraph 0190, “the weights are digitally stored in floating point representation in SRAM memory 1406. CMOS D/A converter 1408 in FIG. 14B can convert the digitally stored weights to analog weights which are then written into the capacitors (e.g., capacitor bank 1410) representing the weights in the structure … that weights are continuously updated to generate analog weights, which resembles an analog DRAM cell”];
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method for periodically refreshing the synaptic weights of Schneider to include the accuracy level is adjusted by adjustment of the operation of data conversion or activation function performed in neurons of the inference system of Lal. Doing so would help continuously updating the weights to generate analog weights, which resembles an analog DRAM cell (Lal, 0190).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Beukema et al. (US Patent 8,004,441) describes a ring counter is used to periodically refresh the charges on the storage capacitors that are lost by leakage.  
Tsividis (US Patent 4,903,226) describes the capacitors of the various synapses are accessed regularly, either to refresh particular storage values, which might otherwise vary because of leakage, or to implement a new set of synapse strengths.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T NGUYEN whose telephone number is 571-272-0103. The examiner can normally be reached M-F, 8 AM-5 PM, (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OMAR FERNANDEZ can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRI T NGUYEN/Examiner, Art Unit 2128 
               
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128